In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                     Filed: September 30, 2019

* * * * * * * * * * * * * *                *
PAMELA VARDINE,                            *       No. 18-290V
                                           *
              Petitioner,                  *       Special Master Sanders
                                           *
 v.                                        *
                                           *
SECRETARY OF HEALTH                        *       Dismissal; Insufficient Proof;
AND HUMAN SERVICES,                        *       Influenza (“flu”) Vaccine; Guillain-Barré
                                           *       Syndrome (“GBS”)
              Respondent.                  *
* * * * * * * * * * * * * * *
Robert J. Krakow, Law Office of Robert J. Krakow, P.C., New York, NY, for Petitioner.
Colleen C. Hartley, United States Department of Justice, Washington, D.C., for Respondent.

                                              DISMISSAL1

       On April 23, 2018, Pamela Vardine (“Petitioner”) filed a petition for compensation under
the National Vaccine Injury Compensation Program2 (“Vaccine Program” or “Program”). 42
U.S.C. § 300aa-10 to 34 (2012). Petitioner alleged that she developed Guillain-Barré syndrome
(“GBS”) as a result of the influenza (“flu”) vaccine she received on February 26, 2015. Pet. at 1,
ECF No. 1. The information in the record, however, does not show entitlement to an award under
the Program.

     On September 27, 2019, Petitioner filed a motion for a decision dismissing her petition.
ECF No. 39. In her motion, Petitioner conceded that an

        [I]nvestigation of the facts, the available medical testing, the state of the science
        supporting [P]etitioner’s case, the medical record, the testimony of her treating
        physician and [P]etitioner’s review of the case decisions of the Office of Special

1
  This decision shall be posted on the United States Court of Federal Claims’ website, in accordance with
the E-Government Act of 2002, 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). This means the Decision will be available to anyone with access to
the Internet. In accordance with Vaccine Rule 18(b), a party has 14 days to identify and move to delete
medical or other information that satisfies the criteria in § 300aa-12(d)(4)(B). Further, consistent with the
rule requirement, a motion for redaction must include a proposed redacted decision. If, upon review, the
undersigned agrees that the identified material fits within the requirements of that provision, such material
will be deleted from public access.
2
  National Childhood Vaccine Injury Act of 1986, Pub L. No. 99-660, 100 Stat. 3755 (“the Vaccine Act”
or “Act”). Hereinafter, for ease of citation, all “§” references to the Vaccine Act will be to the pertinent
subparagraph of 42 U.S.C. § 300aa (2012).
        Masters, the United States Court of Federal Claims and the United States Court of
        Appeals for the Federal Circuit, coupled with consultation with a medical expert
        have demonstrated to [P]etitioner that [s]he will be unable to prove that [s]he is
        entitled to compensation in the Vaccine Injury Compensation Program (“VICP”).

Id. at 1. Petitioner continued, “to proceed any further would be unreasonable and would waste the
resources of the Court, the [R]espondent, the [P]etitioner and the VICP.” Id. Respondent had no
objection to Petitioner’s motion. Id. at 2.

        To receive compensation under the Program, Petitioner must prove either (1) that she
suffered a “Table Injury”—i.e., an injury falling within the Vaccine Injury Table—corresponding
to the vaccination, or (2) that she suffered an injury that was actually caused by a vaccine. See §§
13(a)(1)(A), 11(c)(1). An examination of the record did not uncover any evidence that Petitioner
suffered a “Table Injury.” Further, the record does not contain persuasive evidence that
Petitioner’s alleged injury was caused by the flu vaccine.

       Under the Act, petitioners may not be given a Program award based solely on their claims
alone. Rather, the petition must be supported by medical records or the opinion of a competent
physician. § 13(a)(1). In this case, the medical records are insufficient to prove Petitioner’s claim,
and Petitioner has not filed a supportive opinion from an expert witness. Therefore, this case must
be dismissed for insufficient proof. The Clerk shall enter judgment accordingly.3

        IT IS SO ORDERED.
                                                        s/Herbrina D. Sanders
                                                        Herbrina D. Sanders
                                                        Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint filing of a notice
renouncing the right to seek review.

                                                   2